DETAILED ACTION
This office action is responsive to the claims as filed December 5, 2019. Claims 1-11 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, from which each of claims 5-8 depends, is a method claim. Claims 5-8 teach “the compression screw according to claim 4”.  This is an improper further limitation of the subject matter of claim 4, and is also a change of statutory class of claim (from method to device). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha (US 2013/0238036 A1).
Regarding claim 11, Sinha teaches a method of inserting a compression screw 10 into a bone joint (e.g. a fracture as demonstrated at figs. 6A-B). The method includes: 
engaging the compression screw 10 with a driver assembly 22 as at figs. 3A-C, the driver assembly 22 including a first driver 24 and a second driver 26, the first and second drivers co-axial with one another and selectively rotatable together or independently of one another [0056]; 
rotating the first and second drivers 24/26 simultaneously to advance the compression screw into the bone joint until the compression screw is at a first desired location [0056]; and 
rotating the first driver 24 while maintaining the second driver stationary (at least partially unscrewed) whereby at least a portion of the compression screw is further advanced into the bone joint such that a compressive force is applied to the bone joint [0056].
Allowable Subject Matter
Claims 1-4, 9 and 10 stand allowed. Claim 1 requires each of the claimed limitations of parent application 15/132368, now patent US 10,531,905, as well as additional limitations.
Claims 5-8 are not rejected in view of any prior art. However, these claims cannot be allowed until such time as the outstanding rejections under 35 USC 112 are resolved. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799